Citation Nr: 1529350	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-28 523	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected cluster headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On May 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that the Veteran wished to withdraw his appeal regarding all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to disability rating in excess of 30 percent for cluster headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received May 21, 2015, the Veteran, through his authorized representative, indicated he was requesting to withdraw all his pending issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


